      Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 1 of 24




                                              Warren Montgomery
                                                     District Attorney
                                                     22"d Judicial District
                                              Washington  - St. Tammany Parishes
Alex L.M. Ducros                                   21454 Koop Drive, Suite 2G                  Te   lephone   :   (98 5) 898-3   42   7
Assistant District Attorney, Civil Division        Mandeville, Louisiana 7047 I                Facsimile: (985)         B67-5 124




                                                      June 13,2019

VIA EMAIL ONLY

Philip J. Kaplan                                                      Dylan Leach
LRw OpT.ICES OF PHILIP J. KAPLAN                                      Svrrn & FRwBR, LLC
3278 Wilshire Blvd., Suite 106                                       201 St. Charles Ave., Suite 3702
Los Angeles, CA 90010                                                New Orleans, LA 70110
Email : philipkaplanlaw@ email. com                                   Email : dleach@smithfawer. com

Re         Roger D. Magee v. Walter P. Reed, et al.
           EDLA Case No. 14-1986-ILRL-JVM

Dear Philip and Dylan,

        Attached please find Defendant Walter P. Reed's, in his Former Offrcial Capacity as
District Attorney for Washington and St. Tammany Parishes, State of Louisiana, First Set of
Requests for Admissions, Interrogatories and Requests for Production of Documents Propounded
to Plaintiff Roger Dale Magee.

        Should you have any trouble opening the attached or any questions, please do not hesitate
to contact me.

           With kindest personal regards, I remain

                                                                      Sincerely




                                                                      Alex L.M. Ducros

Encls.
Cc:    Via Email Only (w/ Encls.)
       James Knight (iknieht@knightlawllc. com)
       Rick Simmons (rsimmons@halleymcnamara.com)
       Cary Menard (cmenard @2\da.com)
       Emily Couvillon (ecouvillon @22da.com)
      Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 2 of 24




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA
                                              u
ROGER D. MAGEE                                         CML ACTION NO.: 14-01986
                                              u

VERSUS                                        *        JUDGE (SECTION "8")
                                              u
                                                       IVAN L.R. LEMELLE
WALTER        P. REED,   ET AL                *
                                              *        MAGTSTRATE (1):
                                              &
                                                       JANET VAN MEERVELD
******tr************

                                  rs IN HIS FORMER OFFICIAL CAPACITY
           FIRST SET OF REOUESTS FOR     MISSIONS. INTERROGATORIE,S
              AND REOUESTS FOR THE PRODUCTION OF DOCUMENTS
                 PROPOUNDED TO PLAINTIFF ROGER DALE MAGEE


TO:      ROGER DALE MAGEE
         Through his attorneys ofrecord
         Philip J. Kaplan                              Dylan Leach
         Lew OpncES oF PHILIP J. KAPLAN                SvnH & Fewrn, LLC
         3278 Wilshire Blvd., Suite 106                201 St. Charles Ave., Suite 3702
         Los Angeles, CA 90010                         New Orleans, LA 70110
         Email : philipkaplanlaw@ email.com            Email : dleach@srnithfawer. com

         NOW COMES Defendant, Walter P. Reed, in his former official capacity as district

attomey for the 22"d Judicial District, Parishes of Washington and St. Tammany (the "D.A." or

"Reed"), through its undersigned counsel, who propounds the following First Set of Requests for

Admissions, Interrogatories and Requests           for   Document Production (collectively,      the

"Requests") to plaintiff Roger Dale Magee ("Magee"), which are to be answered completely in

accordance with the Federal Rules of   Civil Procedure within thirty (30) days, which Requests   are

to be deemed continuing. These Requests are additionally governed by the following definitions

and instructions.




                                            Page   I of20
    Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 3 of 24




                           DEFINITIONS             INSTRI]CTIONS

1    The tenn "person" shall mean the plural as well as the singular and includes, without
     lirnitation, any individual, partnership, firm or corporation, lirnited liability company,
     limited liability partnership, association, joint venture, federal, state or local govemment
     agency or department or any other business, legal or govemmental entity.

2    The terms "you" and    "your" shall   mean the person to whom these Requests are directed.

a
J    The tenn oodocument" shall mean the original or a copy of any written, printed, typed,
     photocopied, photographic or graphic matter of any kind or bharacter, and any recorded
     materials, however produced or reproduced, in your possession or control or known by
     you to exist, including, without limiting the generality of the foregoing, all drafts,
     contracts, agreements, letters, diaries, calendars, day-timers, desk pads, corespondence,
     communications (as defined below), telegrams, teletypes, memoranda, notes, summaries,
     records, graphs, maps, charts, diagrams, plans, sketches, studies, reports, lists, minutes,
     brochures, pamphlets, circulars, press releases, entries in books of account, computer
     printouts, computer tapes, computer disks, computer storage andlor backup, microfilm,
     microfiche, tape recordings, photographs, motion pictures, videotapes, plats, diagrams,
     surveys, voice tapes or recordings relating or referring in any way to the subject matter of
     these Requests and all amendments, addenda, or attachments to those such documents.
     Copies of documents which differ in any way from the original, including drafts or copies
     bearing notations, are also included in the definition of the term document.

     The term frdocument" shall also mean the original or a copy of any data stored
     electronically, in any.form or fashion, in your possession, custody or control or known by
     you to exist, including, without limiting the generality of the foregoing, draft and previous
     versions of documents, or data, including those but not limited to those defined or stored
     as   follows:

     a.       On-Line Data Storage on Mainframes, Minicomputers, PC's, tablets or Laptops;
     b.       Off-Line Data Storage, Backups and Archives, Floppy Diskettes, Zip Dives/Files,
              Tapes, Compact Disks or Diskettes, Laptops, Flash media, Palm-held devices,
              Tablet-devices, External Hard Drives or Other Removable Electronic Media;
     c.       Data Storage Devices;
     d.       Fixed Drives on Stand-Alone Personal Computers or Network Workstations;
     e.       Programs and Utilities (necessary for the retrieval or processing of data and files);
     f.       Maintenance of a Log of System Modifications;
     (}       Copies of Software and Operating Manuals;
     b.
     h.       E-Mail and text-messages;
     i.       Word processing files, computer presentations (e.g., PowerPoint slides), stand-
              alone databases (e.g., Access), and spreadsheets (e.9., Excel);
     j.       Databases; and
     k.       Electronically stored research and/or reference literature and materials.




                                            Page 2 of 20
     Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 4 of 24




4.     The tenn oocommunication" shall rnean the transrnission of infonnation from one person
       to another or in the presence of another whether written, oral, telephonic, electronic or by
       any other means, and shall be a document as defined above when recorded in writing or
       via means of audio or video recording, including, without limitation, letters, emails,
       faxes, text messages, voice memos, audio recordings, video footage.

5      The term "obligationtt or "contract" or "agreementtt shall mean a legal relationship
       whereby a person, called the obligor, is bound to render a performance in favor of
       another, called the obligee. Performance may consist of giving, doing, or not doing
       something.

6      The terms "relate to" and oorelating to" shall mean: consist of, refer to, indicate, support,
       evidence, reflect or be in any way basically or factually connected with this matter.

7.     The terms "identifytt or t'identification" and o'describett or'(description"

       L.     When used in reference to an individual, shall mean to state his or her full
              name, present or last known home address and telephone number, business
              affiliation, business address, business telephone number, job title and
              description of duties;

       b      When used in reference to a corporation, shall mean to state its full legal name, its
              trade name (if any), its state of incorporation, and the address and telephone
              number of its principal place of business;

       c.     When used in reference to a person other than an individual or corporation, shall
              mean to state its fulI legal name, its trade name (if any), its organizational form,
              and the address and telephone number of its principal place of business;

       d.     When used in reference to a document, shall mean to state the type of document,
              date, author, addressee, title, its present location, the full name and business
              address and telephone number of its custodian, and the substance of the contents
              thereof. In lieu of identifying any document, copies thereof may be furnished;

       e.     When used in reference to an agreement or contract, shall mean to state the full
              name of each party to the agreement or contract, the date on which it was entered
              into, the place where it was perfected, its terms andlor conditions, its present
              location, the fulI name and business address and telephone number of its
              custodian, and the substance of the contents thereof. If the agreement or contract
              has been amended, this must be stated and the above information fumished on
              each such amendment. In lieu of identifying any agreement or contract, copies
              thereof may be fumished;

       f.      When used in reference to any act, occurrence, occasion, meeting, transaction,
               investigation, examination, expression or conduct (collectively,"act"), shall mean
               to set forth the event or events constituting such act, its location, the date and

                                            Page 3   of20
      Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 5 of 24




               persons participating, including each such person's name, home address and
               telephone nurnber, business affiliation, business address and telephone nurnber,
               and occupation, present or involved, and the documents relating or referring in
               any way thereto, when used in reference to any discussion, conversation,
               communication, investigation, examination or statement (collectively,
               "discussion"), shall mean in addition to the foregoing to set forth the substance of
               the discussion.

8       Words of the masculine gender include the feminine and neuter gender, and the singular
        includes the plural (and vice versa).

9       The definitions set forth are expressly incorporated by reference and made aparL of each
        of the Requests set forth below.

10      Pursuant to the Federal Rules of Civil Procedure, this discovery is deemed continuing
        requiring supplemental responses thereto to be seasonally given in the event that
        information is discovered, acquired or becomes known to you which would require
        amendment or supplementation of the responses to these Requests in order for your
        responses to be proper, complete andlor truthful.

11.     Answer each Request fully, regardless of whether your response is based on information
        actually or constructively available (1) to you personally or (2) to anyone acting on your
        behalf, including officers, representatives, accountants, attorneys, and any other person or
        firm known by any of the foregoing to possess or have access to the pertinent information
        or documsnts.

12      If you propose an objection to any Request, please state fully the grounds for the
        objection and the legal authority upon which you will rely in response to a Motion to
        Compel.

13.     In this regard, if any Request is subject to objection on the basis of the assertion or claim
        of privilege or attomey work product, please specify the claimed basis for withholding
        the information, provide a statement of all circumstances which will be relied upon to
        support any such claim and the nature of the information withheld including, but not
        limited to, the following:

        a.     The author(s);
        b.     The recipient(s);
        c.     The sender;
        d.     The date and tirne;
        e.     File type (e.g.,letter, report, memorandum, chart, etc.)
        e.     A description of the nature and subject matter of the document; and
        f.     The basis or bases for the claim of privilege or other reason claimed for
               withholding or limiting disclosure.




                                             Page 4   of20
      Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 6 of 24




l4      If any document responsive to these Requests was, but is no longer, in your possesslon or
        custody or subject to its control, or in existence, state whether it (1) is missing or lost, (2)
        has been destroyed, (3) has been transferred, voluntarily or involuntarily, to others or (4)
        has been otherwise disposed of, and            in
                                                      each instance, explain the circumstances
        sumounding the disposition thereof, and state the date or approximate date of such
        disposition.

15      You are requested to organize your production of documents with reference to                the
        Request in response to which the documents are produced.

16.     Restate each Request in   full prior to a response

17      You are requested to organize your production of documents with reference to                the
        Request in respond to which the documents are provided.

18.     Verify you have read and confirm your answers and objections to these interrogatories by
        signing the attached verification.

19.     The term'olncident" means the plaintiff Magee's March 28 and March 31,2014 amests
        and resulting incarceration until his release subject to a plea agreement entered on July 7,
        2014, which is the subject of this lawsuit.

20      The term "relevant period" means the period between January I,2009 and March 28,
        2014.

2t.     The term "medical services" shall mean any service provided by any health care
        provider.

22      The term "date" means the exact date of the occurrence mentioned or altematively the
        approximate date(s) if the exact date is unknown, under the condition that approximate
        dates provided are to be identified as such.

23      The term "location" means, unless otherwise noted, the exact municipal address if
        known. If unknown, please identify the state, parish (or county), and city (if such item
        occurred within a city limit) where the item referred to occurred.




                                              Page 5   of20
     Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 7 of 24




                       FIRST SET OF REOUESTS FOR ADMISSIONS

REOUEST FOR ADMISSIONS NO.              1


       Please admit that you had no communications            with representatives of the Federal Bureau

of Investigation (or "FBI") regarding Walter P. Reed prior to your release from the Washington

Parish Jail on July 7 ,2014.

REOUEST FOR                    IONS NO. 2

       Please admit no Assistant District Attorney was present at the 12 hour hearing held on

March 31,2014.

REOUEST FOR ADMISSIONS NO.              3


       Please admit you hired attorney John Allen to represent you             in connection with your

March 28,2014 arrest.

REOUEST FOR            MISSIONS NO. 4

        Please admit Commissioner Dan       Foil appointed an indigent defender to represent you      at


the12 hour hearing held on March 31,2074.

REOUEST FOR ADMISSIONS N o. 5:

        Please admit your attomey John      Allen did not attend the 72 hour hearing held on March

31,2014 on your behalf.

REOUEST FOR                    ONS NO.6:

        Please admit your attomey John      Allen did not attend any hearing on your behalf relating

to your March 28,2014 arrest.

RE o UEST FOR ADMISSIONS N o1

        Please admit you made no child support payments between September 13, 2011 and

March 28, 201 4 inclusive.



                                              Page 6   of20
  Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 8 of 24




                        FIRST SET OF               RROGATORIES

INTERROGATORY NO.        1:


    Please provide the following:

    a.     your fulI legal name, and any aliases or nicknames ever used by you;

    b.     your date of birth;

    c.     your place of birth;

    d.     your social security number;

    e.     your marital status (including full names of each spouse, and dates of all

           marriages, dates of termination);

    f.     the names and dates of birth of all children, natural and adopted;

    g.     current address and previous residence addresses for the past ten years, indicating

           dates for each;

    h.     the names and         addresses   of   every high school, college, vocational    and

           professional school you have attended, showing beside each whether you

           graduated or received any degree or certification, and the dates ofattendance;

    i.     your full employment history, including the names and addresses of each          and


           every employer, dates of employment by each, whether employment was full or

           part-time, a description of the position and its duties, the average number of

           weekly hours worked, and approximate wage or salary per hour, week or annum.

           For any period of self-employ, please identify the custodian of and location of all

           financial records related to such business pursuit.




                                          PageT of20
       Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 9 of 24




INTERROGATORY NO.2:

         Please   identify all representatives of the FBI you allegedly provided information to with

the "several years" you reference in fl 4(a) of your First Amended Complaint for Damages,

Declaratory Relief, and Injunctive Relief filed on August 29,2014 (Rec. Doc.23) (the

"Amended Cornplaint"), along with the dates of all meetings, calls andlor other communication

with   same.

INTERROGATORY NO. 3:

         Please identify the "personal injury referrals" you reference       in   'lJ   4 of your Amended

Complaint, along with the details of the "settlement of those matters," "issues about how those

case were settled," and "questions about how and              to whom    settlement proceeds were

distributed," which you allegedly provided to the FBI.

INTERROGATORY NO.4:

         Identify all sources of the quoted excerpts appearing in your Amended Complain,

whether there are recordings         of same, and identify the location of   same; specifically, those

alleged quoted excerpts appearing in:

         (a)      Paragraph4(a);

         (b)      Paragraph 5(a);

         (c)      Paragraph   22;and

         (d)      Paragraph23.

INTERROGATORY NO.               5:

         Identify all sources of the information you were allegedly "informed" of supporting your

allegation     in fl 5(e) of your Amended       Complaint that "Cox, Reed, and Sheriff Seal had

knowledge of the above Order to Recall Body Attachment ('Recall Order'), particularly in light



                                                Page 8 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 10 of 24




of Seal's involvement and partnership with the District Attomey's Office in a 'roundup'--qf
parents who were     in                                                    ."

INTERROGATORY NO. 6:

       Identify all sources of the information you were allegedly "informed" of supporting your

allegations in tf 5(f) of your Amended Cornplaint wherein you allege that the issuance of the

Recall Order was "was engineered by Reed, through the channels of the District Attomey's

Office, and by Cox."

INTERROGATORY NO. 7:

       Identify all sources of the information you were allegedly "informed" of supporting your

allegations in fl 5(g) of your Amended Complaint wherein you allege that you were "protected by

the Recall Order" issued by the coufi in Arkansas despite your presence in Louisiana    -   including

the specific person(s) you spoke with and the documents you were provided (if any).

INTERROGATORY N o.            8:


       Identify all persons present at the home of Ruby Magee Walley at the time of your arrest

on March 28,2074, including their ages at the time.

INTERROGATORY NO. 9:

       Identify the cell phone number and cell-phone carrier you were using when you allegedly

received a call from Jerry Wayne Cox's daughter, Debbie Cox, on the day after your release, as

referenced   inl24   of your Amended Complaint.

INTERROGATORY NO. 10:

       Please identify the    full names, last known      addresses, telephone numbers and email

addresses   of all persons whom you may call as a witness at the trial of this matter, including and

identifying all expert witnesses (rnedical or otherwise) in support of your loss of consofiium


                                             Page9 of20
    Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 11 of 24




claim, and briefly state the facts and/or opinions to which you anticipate each witness will

testify.

INTERROGATORY NO. 11:

           Please   identify your employers for the last ten (10) years and, for each job, identify the

following: (a) the dates of your employment; (b) position(s) held; (c) the nature of work; (d) the

name of your supervisor(s); (e) your salary or hourly wage; and (f) the reason(s) for leaving.

INTERROGATORY NO. 12:

           Please   identify all members of your "family" and "criminal defense counsel" who you

allege "made a number of requests for bail" during the Incident, specifically who refused them,

and who specifically used the phrase "DA Hold" during the Incident as referenced in                     I22 of
your Amended Complaint

INTERROGATORY NO. 13:

           Please state   if   you have ever claimed to any local, state or federal agency, that you ever

suffered from any mental or physical disability, and              if   so state: (a) what the disability claimed

was; (b) the agency/-ies to which you made such claim; (c) the dates each claim was submitted;

and (d) the reason(s) you made such claim(s).

INTERROGATORY NO. 14:

           Please state   if   whether you are or have ever been a Medicare beneficiary or eligible to

receive Medicare benefits or Medicaid benefits. If your answer is in the affirmative, please state:

(a) when you became eligible for Medicare or Medicaid; (b) reason for Medicare or Medicaid

eligibility; (c) your HICN No.; (d) have you or anyone on your behalf, including your attomey,

contacted the Centers for Medicare            &   Medicaid Services (CMS) and provided notice of the

alleged incident       in accordance with 42 C.F.R. Section               411.25; (e) advise the date    of   the



                                                   Page 10 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 12 of 24




notification given to CMS noted in section d above; and (f) who is your Medicare Advantage

Plan provider?   If   the answer is negative, please identify the dates you applied for Medicaid

benefits, along with the dates you received notice of denial of each.

INTERROGATORY NO. 15:

       Please state   if whether you are or have ever been eligible to receive Social Security
Administration ("SSA") disability benefits.    If your answer is in the affirmative,   please state:

(a) date you became eligible for disability; (b) reason for your disability eligibility; (c) your

disability claim number; (d) how much do you receive in disability payments monthly? If your

answer to the above question is negative, please identify the dates you applied for Medicaid

benefits, along with the dates you received notice of denial of each.




                                            Page 11 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 13 of 24




                              SET OF            UESTS FOR

REOUEST FOR PRODUCTION NO. 1:

         Please produce copies   of all documents produced to you by any parly or non-pafiy, or

produced by you, in connection with discovery in this matter following the D.A.'s dismissal,

including, without limitation: (1) written discovery requests (including subpoenas and/or

subpoenas duces tecum); (2) written discovery responses; (3)        all documents produced by you or

any party, third-party and/or non-party in response to written discovery requests, oral requests

(e.g., during depositions/hearings) and/or subpoenas duces tecum; and (4) deposition transcripts

and exhibits thereto.

REOUEST FOR PRODU CTION NO. 2:

         Please produce a copy    of the CD produced to you by the Washington Parish Sheriffls

Office (the "WPSO") in response to discovery requests propounded herein containing copies of

recordings of telephone calls by and between Magee and other persons during the period of his

incarceration in the Washington Parish Jail between March 28,2014 and July 7,2014.

REOUEST FOR PROD IICTION NO.               3


         Please provide a copy   of all written, recorded, videotaped, or typed statements you made

relating to the incident other than to your attorney

REOUEST FOR PRODUCTION NO.4:

         All   documents and communications identified        in your responses to the Interrogatories

above.

REOUEST FOR PR ODIICTION NO. 5:

         All documents and communications identified in your Amended Complaint




                                               Page 12 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 14 of 24




REOUEST FOR PRODU CTION NO.                6


       Please produce copies      of all communications between you and/or your   representatives,

and the FBI during the relevant period, including all documents produced by you to the FBI      (if

any) and all documents received by you from the FBI (if any).

REQUEST FOR PRODUCTION NO.7:

       Please produce    of all comrnunications between you and Ruby Magee Walley during the

relevant period and during the Incident.

REOUEST FOR PR ODUCTION NO.                8


       Please produce recordings     of all conversations between you and defendant Ruby Magee

Walle during the relevant period and during the Incident.

REQUEST FOR PRODUCTION NO. 9:

       Please produce    of all   communications between you and Walter P. Reed during the

relevant period.

REOUEST FOR PR ODUCTION NO. 10:

       Please produce recordings      of all conversations between you and defendant Walter     P


Reed during the relevant period.

REOUEST FOR PRODUCTI oN NO. 1 1:

        Please produce   of all communications between you and defendant Jerry Wayne          Cox

during the relevant period

REOUEST FOR                UCTION NO. 12:

        Please produce recordings    of all conversations between you and defendant Jerry Wayne

Cox during the relevant period.




                                               Page   l3 of20
    Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 15 of 24




REOUEST FOR PRODUCTION NO. 13:

       Please produce    of all   comrnunications between you and your former wife, Crystal

Hughes Magee (now Crystal Taylor) during the relevant period and during the Incident.

REOUEST FOR PRODUCTIO N NO. 14

       Please produce recordings     of all    conversations between you and your fonner wife,

Crystal Hughes Magee (now Crystal Taylor) during the relevant period and during the Incident.

REOUEST FOR PR ODI]CTION NO. 15:

       Please produce   of all communications between you and Debbie Cox during the relevant

period and during the Incident.

REOUEST FOR PRODUCTION NO. 16

       Please produce recordings    of all conversations between you and Debbie Cox during the

relevant period and during the Incident

REOUEST FOR PRODUCTION NO. 17:

       Please produce    of all communications        between you and Leon Hickman during the

relevant period and during the Incident.

REOUEST FOR PR ODI]CTION NO. I8

       Please produce recordings of all conversations between you and Leon Hickman during

the relevant period and during the Incident.

REOUEST FOR PRODUCTION NO. 19:

       Please produce     of all    communications between Ruby Magee Walley            and   any

representative(s) of the WPSO during the Incident.




                                               Page 14 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 16 of 24




REOUEST FOR PR ODI]CTION NO. 20

       Please produce recordings     of all conversations between Ruby Magee Walley and any

representative(s) of the WPSO during the Incident.

REOUEST FOR PRODUCTION NO.                  21


       Please produce     of all communications         between you andlor your counsel and any

representative(s) of the WPSO during the Incident

REOUEST FOR                  CTION NO. 22:

       Please produce recordings    ofall   conversations between you and/or your counsel and any

representative(s) of the WPSO during the Incident.

REOUEST FOR PRODUCTION NO. 23:

       Please produce     of all   communications between you and/or your counsel and any

representative(s)   of the District Attomey's Office for the 22"d Judicial District of   Louisiana,

Parishes of Washington and St. Tammany, during the Incident.

REOUEST FOR PRODUCTION NO. 24:

       Please produce recordings    ofall   conversations between you and/or your counsel and any

representative(s)   of the of the District Attomey's Office for the 22"d Judicial District of
Louisiana, Parishes of Washington and St. Tammany, during the Incident.

REOUEST FOR PRODUCTION NO. 25:

       Please produce a copy of the Order of Body Attachment and Order to Recall the Order       of

Body Attachment referenced in fls 5(d) and 5(e) of your Arnended Complaint.




                                                 Page 15 of20
    Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 17 of 24




REOUEST FOR PRODUCTION NO. 26:

        Please produce copies    of all correspondence      between the Arkansas Office    of Child
Support Enforcement in Conway, Arkansas and representatives of the D.A during the relevant

period and Incident.

REOUEST FOR PRODUCTION NO. 27:

        Please produce copies   of all payments made by you in connection your child support

obligations to Crystal Hughes Magee during the period September 2011 through March 2014.

REQUEST FOR PRODUCTION NO. 28:

        Please produce copies of all press releases by the WPSO and/or the D.A which you allege

in fl 15 of your Amended Complaint were issued relating to the Incident.

REOUEST FOR PRODUCTION NO. 29:

        Please produce all documents supporting your allegation      in in fl 15 of your Amended

Complaint wherein you allege the Louisiana Department of Child & Family Services' ("DCFS")

Covington Division requested the Arkansas Office of Child Support Enforcement to close your

case.


REOUEST FOR PRODUCTION NO. 30

        Please provide   all Federal Income Tax Retums, State Income Tax Returns, W-2 Forms,

1099 Forms, and all wage and lost wage information or documentation which you have for the

year ofthe Incident and for the four years preceding the Incident.   Ifyou   are not in possession   of

each of these items or missing parts thereof, please cornplete lines   3 and 4, execute, date and

return the attached IRS form 4506.




                                           Page   l6 of20
    Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 18 of 24




REOUEST FOR PRODUCTION NO.31:

        Please complete the "Current Address" field, "Place     of Birth" field, execute, date   and


retum the attached U.S. Dept. of Justice Certification of Identity form.

REOUEST FOR PR ODI]CTION NO.32:

        Please produce copies   of all documents frorn any experts who (a) will testify at trial of

this matter or (b) you have consulted

REOUEST FOR PRODUCTION NO. 33:

        Please produce    all documents (if any) showing or tending to show that you subrogated

and/or agreed to reimburse and/or obligated yourself to any person for any part of your claim for

damages relating to the Incident, including for medical services.

REQUEST FOR PRODUCTION NO. 34:

        Please provide a copy   ofall pictures and/or text-based posts you or anyone else posted   on

Facebook and/or other internet social media relating to the alleged incident.

REOUEST FOR PRODUCTION NO. 35:

        Please provide copies   of all documents subrnitted to or received from Social Security

Administration (if any) relating to disability benefits awarded andlor paid to you.

REOUEST FOR PRODUCTION NO. 36:

        Please provide copies   of all documents submitted to or received from CMS or Medicare

Advantage Plan or Medicare or Medicaid relating to incident-related treatment and/or billing for

same   (if any), including but not limited to, documents relating to Medicare's conditional claim or

lien, any payment by Medicaid, any estimates, interim statements, email exchanges, and/or

written correspondence.




                                             Page   l7 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 19 of 24




REOUEST FOR PRODUCTION NO. 37:

       Copies of transcripts of depositions of you taken pursuant to litigation initiated by you or

on your behalf, whether in the physical possession of you, your attorney in the above-captioned

case, or any other attomey you have ever employed.

REOUEST FOR PRODUCTION NO.38:

       Copies   of transcripts of depositions of you taken pursuant to litigation initiated by
someone other than you, whether   in the physical possession of you, your attomey in the above-

captioned case, or any other attomey you have ever employed.

REOUEST FOR PRODUCTI oN NO.39:

       Copies of your engagement letters andlor contracts for representation by attomeys John

Allen, John Burke and Marion Farmer in connection with the Incident.

REOUEST FOR PRODUCTION NO. 40:

       Copies of your detailed cell phone statements showing calls by you to and from the FBI

and Debbie Cox.

                                     Respectfully submitted   :




                                     WARREN MONTGOMERY
                                     DISTRICT TTORNEY. 22IId JUDICIAL DISTRICT

                                     By:
                                             C                    (Bar No. 09426)
                                             EMILY G. COUVILLON (Bar No. 3lll4)
                                             ALEX L.M. DUCROS (Bar No. 32128)
                                             21454 Koop Drive, Suite 2G
                                             Mandeville, Louisiana 1047I
                                             Phone: (985)898-3427
                                             Facsimile: (985)867-5124
                                             Counsel   for l(alter   P. Reed, in his Former Official
                                             Capacity us the District Attorney, 22'd Judicial
                                             District, Parishes of Wushington and                SL
                                             Tammany, State of Louisiana

                                           Page 18 of20
    Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 20 of 24




                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing     has been served on    all counsel of record via

electronic mail to all counsel for all parties this 13tl' day of June , 2019.


                                                               ALEX L.M. DUCROS




                                              Page   l9 of20
   Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 21 of 24



                           UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

ROGER D. MAGEE                               *       CIVIL ACTION NO.: 14-01986
                                             J



VERSUS
                                             +
                                                     JUDGE (SECTION o'B")
                                             +
                                                     IVAN L.R. LEMELLE
WALTER     P. REED,   ET AL                  *
                                             *       MAGTSTRATE (1):
                                             &
                                                     JANET VAN MEERVELD
******************                           0



                                       AFFIDAVIT

STATE OF

PARISH/COUNTY OF



       BEFORE ME, the undersigned authority, personally came and appeared:

                                     ROGER DALE MAGEE

Who, after being duly sworn, did depose and say that he has reviewed the Answers to Requests

for Admissions, Interrogatories and Requests for Production, which are attached, and they   are


true and corect to the best of his knowledge and belief.




                                             ROGER DALE MAGEE

SWORN TO AND SUBSCRIBED
before me, Notary Public, this
       day of                2019.




NOTARY PUBLIC
BAR NO.
My commission exprres



                                           Page20 of20
                 Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 22 of 24



Form        4506                                                            Request for Copy of Tax Return
(March 2019)                                              > Do not sign this form unless all applicable lines have been completed,                             OMB No.1545-0429
                                                             > Request may be rejected if the form is incomplete or illegible.
D€partmont of the Treasury
lnlernal Revenue Service                                    )   For more information about Form 4506, visit wvvw,irs.govlform4S6,

Tip. You may be able to get your tax return or return information from other sources. lf you had your tax return completed by a paid preparer, they
should be able to provide you a copy of the return. The IRS can provide a Tax Return Transcript for many returns free of charge. The transcript
provides most of the line entries from the original iax return and usually contains the information that a third party (such as a mortgage company)
requires. See Form 4506-T, Request for Transcript of Tax Return, or you can quickly request transcripts by using our automated self-help service
tools. Please visit us at lRS.gov and click on "Get a Tax Transcript..." or call 1-800-908-9946.

    1a Name shown on tax return. lf a loint return, enter the name                                                      1b                security number on tax return,
                                                                                                                             individual taxpayer identificaUon number, or
                                                                                                                             employer identification number (see instructions)
ROGER DALE MAGEE
                                                                                                                                               XXX-XX-XXXX
    2a      lf a joint return, enter spouse's name shown on tax return.                                                 2b Second social securitynumberor
                                                                                                                             taxpayer identification number if joint tax retum


    3                 name, address                             apl., room, or suite no.), city, state, and ZIP code (see instructions)



    4       Previous address shown on the last return filed if different from line 3 (see instructions)




. 5 lf the tax return is to be mailed to a third party (such as a mortgage company), enter the third party's name, address, and telephone number
Alex L.M. Ducros, ADA, La.22nd Jud. Dist., 21454 Koop Dr., Ste. 2G, Mandeville, LA 70471 (985) 276-6396


Caution: lf the tax return is being mailed to a third party, ensure that you have filled in lines 6 and 7 before signing. Sign and date the form once you
have filled in these lines. Completing these steps helps to protect your privacy. Once the IRS discloses your tax return io the third parly listed on line
5, the IRS has no control over what the third party does with the information. lf you would like to limit the third pady's authority to disclose your return
information, you can specify this limitation in your written agreement with the third party.

    6         Tax return requested. Form 1040, 1120, 941, etc. and       all attachments as originally submitted to the lRS, including Form(s) W-2,
              schedules, or amended returns. Copies of Forms 1040, 1040A, and 1O4OEZ are generally available for 7 years from filing before they are
              destroyed by law. Other returns may be available for a longer period of time. Enter only one return number. lf you need more lhan one
              type of return, you must complete another Form 4506.                        )
              Note: lf the copies must be certified for court or administrative proceedings, check here                                                                            a
    7         Year or period requested. Enter the ending date of the year or period, using the mrn/dd/yyyy format. lf you are requesting more than
              eighi years or periods, you must attach another Form 4506.
                      1213112009                                                1213112010                             1213112011                             12131120'12


                      1213112014


              Fee. There is a $50 fee for each return requested. Full payment must be included with your request or it                           will
              be rejected. Make your check or money order payable to "United States Treasury," Enter your SSN, lTlN,
              or EIN and "Form 45OO request" on your check or money order.
        a     Cost for each return                                                                                                                      $
        b     Number of returns requested on line 7                     .                                                                                             5
        c     Total cost. Mu     line 8a  line 8b                                                                                                                              250.00
    9         lf we cannot find the tax return, we will refund the fee. lf the refund should go to the third pady listed on line 5, check here                                     z
Caution: Do not sign this form unless all applicable lines have been completed
Signature of taxpayer(s).  I declare that I am either the taxpayer whose name is shown on line 1 a or 2a, or a person authorized to obtain the tax return
requested. lf the request applies to a joint return, at least one spouse must sign. lf signed by a corporate officer, 1 percent or more shareholder, partner,
managing member, guardian, tax matters partner, executor, receiver, administrator, trustee, or party other than the taxpayer, I certify that I have the authority to
execute Form 4506 on behalf of the taxpayer. Note: This form must be received by IRS within 1 20 days of the signature date.
I       Signatory attests that he/she has read the attestation clause and upon so reading
                                                                                                                                               Phone number of taxpayer on line
        declares that he/she has the authority to sign the Form 4506. See instructions.
                                                                                                                                               1a or 2a



Sign              ) Signature            (se6 instructions)                                                         Date

Here
                  )   fitle   (if line   1   a abovo is a corporation, partnership, estate, or trust)


                  ) Spouse's signature                                                                              Date

For Privacy Act and Paperwork Reduction Act Notice, see page 2.                                                        Cat. No.   41 721 E                   rorm   4506   (R€v.3-201s)
             Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 23 of 24


Form 4506 (Rev. 3-201 9)                                                                                                                                           Page   2

Section reterences are to the lnternal Revenue Code       Chart for all other returns                                 Corporations. Generally, Form 4506 can be
unless otherwise noted.                                                                                            signed by: (1) an otficer having legal authority to bind
                                                          lf you lived in                                          the corporation, (2) any person designated by tho
Future Developments                                       or your business             Mail to:                    board of directors or other governing body, or (3)
                                                                                                                   any officer or employee on written request by any
For the latest information about Form 4506 and its        was in;                                                  principal officer and attested to by the secretary or
instructions, go ro www.irs.gov /form4506.                                                                         othor ofticer. A bona fide shareholder ol record
lnformation about any recent developments affecting       Alabama, Alaska,                                         ownlng 1 percent or moro of the outstanding stock
Form 4506, Form 4506-T and Form 4506T-EZ will be          Arizona, Arkansas,                                       of tho corporation may submit a Form 4506 but must
posted on that page.                                      California, Colorado,                                    provide documentation to support the requester's
                                                          Connecticut, Delaware,                                   right to receive the informalion.
General lnstructions                                      District of Columbia,
                                                                                                                      Partnerships. Generally, Form 4506 can bs
                                                          Florida, Georgia, Hawaii,
Caution: Do not sign this form unless all applicable      ldaho, lllinois, lndiana,                                signed by any person who was a member of the
lines have been completed.                                lowa, Kansas, Kentucky,                                  partnership during any part of ths tax period
                                                          Louisiana, Maine,                                        requested on line 7.
Purpose of form, Use Form 4506 to request a copy
of your tax return. You can also designate (on line 5)    Maryland,                                                   All others, See seciion 61 03(e) if tho taxpayer has
a thkd party to receive the iax return.                   Massachusetts,                                           died, is insolvent, is a dissolved corporation, or if a
                                                          Michigan, Minnesota,                                     trustee, guardian, executor, receiver, or
How long will it take? lt may take up to 75
                                                          Mississippi,                                             administrator is acting for the taxpayer.
calendar days for us to process your r€quest.             Missouri, Montana,
                                                                                                                   Note: ll you ar€ Hoir at law, Nexi ot kin, or
Tip. Use Form 4506-T, Request tor Transcript of Tax       Nebraska, Nevada, New
                                                                                                                   Beneflciary you must be able to esiablish a material
Return, to request tax return transcripts, tax account    Hampshire, New Jersey,
                                                                                                                   interest in the estate or trust.
information, W-2 information, 1099 information,           New Mexico, New York,        lntornal Revenue Service
verification of nonliling, and records of account.        North Carolina,              RAIVS Team                  Documentation, For entities other than individuals,
                                                          North Dakota, Ohio,          P.O. Box 9941               you must attach the authorization document. For
Automated transcript requesl, You can quickly
                                                          Oklahoma, Oregon,            Mail Stop 6734              example, this could be tho letter from tho principal
request transcripts by using our automated self-help
                                                          Pennsylvania, Rhode          Ogdon, UT 84409             officer authorizing an employe€ of tho corporation or
service tools. Please visit us at lRs,gov and click on
"Get a Tax Transcript..." or call 1 -800-908-9946.        lsland, South Carolina,                                  tho letters testamentary authorizing an individual to
                                                          South Dakota,                                            act for an estate.
Where to file, Attach payment and mail Form 4506          Tennessee, Texas, Utah,
to the address below for the state you lived in, or the                                                            Signature by a representative, A representalive
                                                          Vermont, Virginia,                                       can sign Form 4506 lor a taxpayer only if this
state your business was in, when that return was          Washington, West                                         authority has been specifically dslegated to the
filed. There are two address charts: one lor              Virginia, Wisconsin,                                     representative on Form 2848, line 5a. Form 2848
individual returns (Form 1 040 series) and one for all    Wyoming, a foreign                                       showing the delegation must be attached to Form
other roturns.                                            country, American                                        4506.
   ll you are requesiing a return for more than ono       Samoa, Puerto Bico,
year or period and the chart below shows two              Guam, the                                                Privacy Act and Paperwork Reduction Act
different addresses, send your request to lhe             Commonwealth of the                                      Notice, W6 ask for the information on this form to
address based on the address of your most recent          Northern Mariana                                         establish your right io gain access to the requosted
return.                                                   lslands, the U.S. Virgin                                 return(s) under the lntemal Revenus Cods. W€ need
                                                          lslands, or A,P.O. or                                    this inlormation to propedy identify the return(s) and
Chart for individual returns                              F.P.O. address
                                                                                                                   rsspond to your request. lf you request a copy of a
(Form 1040 series)                                                                                                 tax retum, sections 6 l 03 and 61 09 requiro you io
                                                                                                                   provide this information, including your SSN or ElN,
lf you filed an
individual retum              Mail tor                    Specific lnstructions                                    to process your request. lf you do not provido this
                                                                                                                   information, we may not be able to process your
and lived in:                                             Line 1b. Enter your employer identificalion number       request. Providing falso or lraudulont information
                                                          (ElN) if you are requesting a copy of a business         may subject you to penaltios.
Alabama, Keniucky,
                                                          retum. Otherwise, enter the first social security            Routins uses of this information include giving it to
Louisiana, Mississippi,
                                                          numb6r (SSN) or your individual taxpayer                 the Department of Justice for civil and criminal
Tennessee, Texas, a
                              lntsrnal Bevenue Ssrvics
                                                          identification number (lTlN) shown on the return. For    litigation, and cities, states, th€ Disvict of Columbia,
toreign country, American
                              RAIVS Team                  example, if you are requesting Form 1 040 that           and U.S. commonwealths and possessions for use
Samoa, Puerto Bico,
                                                          includes Schedule C (Form 1 040), enter your SSN.        in administering their tax laws, We may also
Guam, th6                     Stop 6716 AUSC
Commonwealth of the           Austin, TX 73301            Line 3. Enter your current address. lf you use a P.O.    disclose this information to othsr countries under a
Northern Mariana lslands,                                 box, please include it on this line 3.                   tax treaty, to federal and state agencies to €nforce
the U.S. Vkgin lslands, or                                Llne 4, Enter the address shown on tho last return       tederal nontax criminal laws, or to federal law
A.P.O. or F.P.O. address                                  filed if difterent from the address entered on line 3.   entorcement and intelligence agencies to combat
                                                                                                                   t6rrorism.
Alaska, Adzona,                                           Note: lf th6 addresses on lines 3 and 4 are diflerent
                                                                                                                       You are not required to provide the information
Arkansas, California,                                     and you have not changed your address with the
                                                          lBS, file Form 8822, Change of Address. For a
                                                                                                                   requested on a form that is subiect to the Paperwork
Colorado, Hawaii, ldaho,
                                                                                                                    Beduction Act unless the form displays a valid OMB
lllinois, lndiana, lowa,                                  business address, file Form 8822-8, Change ol
                                                                                                                   control number. Books or records relating to a form
Kansas, Michigan,             lntemal Rev6nue Service     Address or Responsible Party    -   Business.
                                                                                                                   or its instructions must be retained as long as their
Minnesota, Montana,           RAIVS Team                  Signature and date. Form 4506 must be signed and         contents may bscome material in the administration
Nebraska, Nevada, New         Stop 37106                  dated by the taxpayer listed on line 1 a or 2a. The      of any lnternal Revenue law. Generally, tax retums
Mexico, North Dakota,         Fresno, CA 93888            IRS must receivo Form 4506 within 120 days of tho        and return information are confideniial, as required
Oklahoma, Oregon,                                         date signed by the taxpayer or it will be rejected.       by section 61 03.
South Dakota, Utah,                                       Ensure that all applicable lines are completed before
Washington, Wisconsin,                                                                                               The time needed to complete and fi16 Form 4506
                                                          signing.
Wyoming                                                                                                            will vary depending on individual circumstances. The
                                                                                                                   estimated average time is: Leaming about the law
Connecticut,
Delaware, District of                                     71I           ::;s::: :::: r"'::;::#:;;",."              or th6 form, 10 min.; Preparing tho form, 16 min.;
                                                                                                                   and Copying, assembling, and sending the form
Columbia, Florida,
Georgia, Maine,
Maryland,
                                                          Edd           i::i :i: ;::l::w ;:1,:"ttr :zi";:'
                                                          processed and returned to you if the box is
                                                                                                                   to the lRS, 20 min.
                                                                                                                     lf you have comments concerning the accuracy of
                              lnternal Revenue Service                                                             these time estimates or suggestions for making
Massachusstts,                RAIVS Team                  unchecked.                                               Form 4506 simpler, we would be happy to hear from
Missouri, New                 Stop 6705 S-2                                                                        you. You can write to:
Hampshire, New Jersey
                                                            lndividuals. Copies of jointly filed tax returns may
                              Kansas City, MO             be furnished to €ither spouse. Only one signature is        lnternal Revenuo Service
New York, North               64999                       required. Sign Form 4506 exactly as your name               Tax Forms and Publications Division
Carolina, Ohio,
Pennsylvania, Bhode
                                                          appeared on the original return. lf you changed your        1111 Constitution Ave. NW, lR-6526
                                                          name, also sign your current name.                          Washington, DC20224.
lsland, South Carolina,
Vermont, Virginia, West
Virginia                                                                                                            Do not send the torm lo this address. lnstead, ses
                                                                                                                   Where to flle on this page.
                  Case 2:14-cv-01986-ILRL-JVM Document 151-3 Filed 12/02/19 Page 24 of 24


U.S Department of Justice                                         Certification of Identity

                                                                                                              FORM APPROVED OMB NO.
                                                                                                              I t03-0016 EXPIRES 05/31/2020




Privacy Act Statement. In accordance with 28 CFR Section 16.41(d) personal data sufficient to identify the individuals submitting requests by
mail under the Privacy Act of 1974,5 U.S.C. Section 552a, is required. The purpose of this solicitation is to ensure that the records of individuals
who are the subject of U.S. Department of Justice systems of records are not wrongfully disclosed by the Department. Requests will not be
processed if this information is not fumished. False information on this form may subject the requester to criminal penalties under 18 U.S.C.
Section    l00l   and/or 5 U.S.C. Section 552a(iX3).

Public reporting burden for this collection of information is estimated to average 0.50 hours per response, including the time for reviewing
instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information. Suggestions for reducing this burden may be submitted to the Office of Information and Regulatory Affairs, Office of Management
and Budget, Public Use Reports Project (1103-0016), Washington,     DC     20503.

                                   1   ROGER DALE MAGEE
Full Name of Requester

Citizenship Status
                           2 UNITED STATES                          Social Security Number
                                                                                                    t XXX-XX-XXXX


Current Address


Date of      Birth     1112411964                                    Place of Birth


OPTIONAL: Authorization to Release Information to Another Person
This form is also to be completed by a requester who is authorizing information relating to himself or herself to be released to another person.

Further, pursuant to 5 U.S.C. Section 552a(b),I authorize the U,S. Department of Justice to release any and all information relating to me to:

Alex L.M. Ducros, ADA, La.22nd Jud. Dist., 21454 Koop Dr., Ste. 2G, Mandeville,LA 70471 (985) 276-6396
                                                             Print or Type Name

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct, and that I am the person
named above, and I understand that any falsification of this statement is punishable under the provisions of 18 U.S.C. Section 1001 by a fine of
not more than $10,000 or by imprisonment of not more than five years or both, and that requesting or obtaining any record(s) under false
pretenses is punishable under the provisions of 5 U.S.C. 552a(i)(3) by a fine of not more than $5,000.

                  n
Signature                                                                                       Date



     t
         Nurn" of individual who is the subject of the record(s) sought.
     'Individual submitting a request under the Privacy Act of 197 4 must be either "a citizen of the United States or an alien lawfully
admitted for permanent residence," pursuant to 5 U.S.C. Section 552a(a)(2). Requests will be processed as Freedom of Information Act
requests pursuant to 5 U.S.C. Section 552, rather than Privacy Act requests, for individuals who are not United States citizens or aliens
lawfully admitted for permanent residence.
     3
       Providing your social security number is voluntary. You are asked to provide your social security number only to facilitate the
identification of records relating to you. Without your social security number, the Department may be unable to locate any or all records
pertaining to you.
     a
       Signature of individual who is the subject of the record sought.


                                                                                                                                      FORM DOJ.36I
